Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 5-21 are pending in the instant application.
Corrected notice of allowance is filed to correct for the inadvertent error in the allowed claims in the NOA filed on 02/01/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Graham on 02/18/2019. Please review the attached interview summary for details.
Claims 1 and 12 are amended as follows and claims  2,11, 13 and 20 are cancelled for allowance

Examiner’s amendment for allowance
In claim 1, 


Cancel claim 2

Cancel claim 11

In Claim 12
Insert —  and wherein said benzodiazepine-based compound is midazolam— between the term compound and the .  at the end of line 2 of the claim 12.

Cancel claim 13

Cancel claim 20


REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 01/28/2019, the examiners amendment recited above, and the following examiners statement of reasons for allowance, claims 1, 5-10, 12, 14-19 and 21 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  a method for prevention or treatment of diabetic complications caused by hyperglycemia-induced 

Conclusion
Claims 1, 5-10, 12, 14-19 and 21 (renumbered 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-2241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629